564 F.2d 675
UNITED STATES of America, Appellee,v.Robert WALTERS, Appellant.
No. 77-1122.
United States Court of Appeals,Fourth Circuit.
Argued Oct. 6, 1977.Decided Oct. 31, 1977.

John McNally, Alexandria, Va.  (Michael McGettigan, Murphy, McGettigan, McNally & West, Alexandria, Va., on brief), for appellant.
John Brennan, Third Year Law Student (William B. Cummings, U. S. Atty., Alexandria, Va., and Douglas Ross, Sp. Asst. U. S. Atty., on brief), for appellee.
Before WINTER, BUTZNER and HALL, Circuit Judges.
PER CURIAM:


1
Defendant was issued a violation notice at Washington National Airport charging him with a traffic violation.  He was given the option of paying a fine of twenty-five dollars or appearing in court.  Defendant elected to stand trial, and was tried by the district court.  The judge, sitting without a jury, found the defendant guilty and imposed a fine of fifty dollars.  Defendant appealed.  We affirm.


2
Defendant complains that the imposition of the fifty-dollar fine, double the initial fine defendant could have paid if he had not stood trial, penalized him for exercising his right to a trial, and thus denied him his constitutional rights under the fifth and sixth amendments.  We disagree.


3
In Colton v. Kentucky, 407 U.S. 104, 92 S.Ct. 1953, 32 L.Ed.2d 584 (1972), the Supreme Court upheld the two-tier lower judiciary system of Kentucky, even though a harsher sentence could be imposed after a trial de novo.  We hold that the rationale of Colton applies to the case at bar, and that the imposition of a greater fine as a result of defendant's trial did not violate his constitutional rights under either the fifth or sixth amendments.


4
AFFIRMED.